Citation Nr: 1639095	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical radiculopathy of the right upper extremity.

2.  Entitlement to service connection for cervical radiculopathy of the left upper extremity.

3.  Entitlement to service connection for familial tremor.

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to a compensable initial disability rating for right upper extremity carpal tunnel syndrome prior to June 25, 2012, and a rating in excess of 10 percent thereafter.  

6.  Entitlement to a compensable initial disability rating for left upper extremity carpal tunnel syndrome.  

7.  Entitlement to a compensable initial disability rating for thoracolumbar spine degenerative arthritis prior to June 25, 2012, and a rating in excess of 10 percent thereafter.  

8.  Entitlement to an initial disability rating in excess of 20 percent for cervical spine degenerative arthritis, status post cervical fusion of C4-C7.

9.  Entitlement to a compensable initial disability rating for right shoulder acromioclavicular joint arthritis prior to June 25, 2012, and a rating in excess of 10 percent thereafter.  

10.  Entitlement to a compensable initial disability rating for right elbow olecranon bone spur.

11.  Entitlement to a compensable initial disability rating for onychomycosis of the great toes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran perfected an appeal to the issues above and requested a Travel Board hearing in a June 2012 VA Form 9 Substantive Appeal.  In September 2013, after the issuance of an August 2013 Supplemental Statement of the Case, the Veteran submitted another VA Form 9 noting that he only desired to appeal the increased rating claims related to the left hand and right elbow and stating that he did not wish to have a hearing on his appeal.  In response to this Form 9, in November 2013 the RO sent the Veteran a letter to clarify that he only intended to continue the appeal on the issues listed in the September 2013 Form 9 and asking him to respond if that was incorrect.  The Veteran submitted another Form 9 in December 2013.  He again noted that he did not wish to have a hearing.  As such, the Veteran's hearing request is deemed withdrawn.  In the December 2013 Form 9 the Veteran also stated that he wished to continue his appeal on the increased rating claims related to the left hand and right elbow and the service connection claims noted above.  He did not mention the remaining increased rating claims.  However, the Veteran did check the box on the form indicating that he wished to appeal all of the issues listed in the Supplemental Statement of the Case.  As the Veteran's wishes regarding the appeal are unclear, and he has not withdrawn any of the issues perfected on appeal in June 2012, the Board is considering all issues to still be on appeal.  38 C.F.R. § 20.204 (2015).  If the Veteran wishes to withdraw any of these issues he or his representative should contact VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, further development is warranted before a decision may be rendered in the issues on appeal.

Primarily, the Board notes that the record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the AOJ should request the Veteran's SSA records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see Hyatt v. Nicholson, 21 Vet. App. 390 (2007) ("In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.").

Furthermore, in December 2011, the Veteran provided a release for records from a Dr. P.T.  The record reflects that the RO made one request for records from Dr. P.T., but it is unclear whether a response was received or if the Veteran was notified of any such response.  Accordingly, upon remand the Veteran should be afforded another opportunity to provide a release for records from Dr. P.T. and any other private care provider.

Finally, there is some indication in the record that the Veteran may receive VA treatment, but no such records are in evidence.  Accordingly, upon remand outstanding VA treatment records dating from February 2010 should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file VA treatment records dating since February 2010.  If no such records exist, the Veteran and his representative should be so notified and the claims file annotated as such.

2.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for the claimed disabilities, to include Dr. P.T.  After securing the necessary releases, the AOJ should request any relevant records identified which are not duplicative of those already of record.  If any requested records are not available, the Veteran and his representative should be notified and the claims file annotated as such.  

3.  Request from the SSA the records pertinent to any claim by the Veteran for disability benefits as well as the medical records relied upon to decide the claim.  If the records are not available or do not exist, the Veteran and his representative should be so notified and the claims file annotated as such.  

4.  After completing the requested actions, and any additional actions deemed warranted to include, if necessary, obtaining any additional VA examinations and/or opinions, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




